    Case 21-04059       Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 1 of 38



                     IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

In re                               §     Chapter 11
                                    §
SPHERATURE INVESTMENTS LLC, §             Case No. 20-42492
et al., 1                           §
                                    §     Jointly Administered
          Debtors.                  §
______________________________________________________________________________
SPHERATURE INVESTMENTS, LLC, §            Adversary No. 21-04059
et al. d/b/a WORLDVENTURES          §
HOLDINGS, LLC,                      §
                                    §
          Plaintiffs                §
                                    §
vs.                                 §
                                    §
SEACRET DIRECT LLC,                 §
                                    §
          Defendant.                §

                          SEACRET DIRECT LLC’S
             MOTION TO COMPEL ARBITRATION, MOTION TO DISMISS,
                AND MOTION FOR MORE DEFINITE STATEMENT

        No hearing will be conducted on this motion unless a written objection is
        filed with the Clerk of the United States Bankruptcy Court and served upon
        the party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE
        DATE OF SERVICE shown in the certificate of service unless the Court
        shortens or extends the time for filing such objection. If no objection is timely
        served and filed, this pleading shall be deemed to be unopposed, and the
        Court may enter an order granting the relief sought. If an objection is filed
        and served in a timely manner, the Court will thereafter set a hearing with
        appropriate notice. If you fail to appear at the hearing, your objection may
        be stricken. The Court reserves the right to set a hearing on any matter.




1
  The “Debtors” and the “Plaintiffs” in the above-captioned cases are: Spherature Investments
LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC
(“WV Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255;
WorldVentures Services, LLC (“WV Services”) EIN#2220.

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 1 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 2 of 38



       Seacret Direct, LLC (“Seacret”) moves to compel arbitration of the Debtors’ claims

against Seacret in accordance with the parties’ contractual agreement to do so, as mandated by

the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16. In the alternative, Seacret moves to

dismiss Debtor’s claims under Federal Rule of Civil Procedure 12(b)(6), made applicable by

Federal Rule of Bankruptcy Procedure 7012, for failure to state a claim upon which relief can be

granted. In the further alternative, Seacret moves for a more definite statement under Federal

Rule of Civil Procedure 12(e), made applicable by Federal Rule of Bankruptcy Procedure 7012.

                                         INTRODUCTION

       1.      This adversary proceeding involves a commercial dispute between Seacret, a

network marketing company that sells lifestyle products and services, and the Debtors, which

sell travel club memberships under the “WorldVentures” trade name (“WV”). In essence, WV

alleges that Seacret has engaged in an elaborate and far-fetched conspiracy to “steal” WV’s

travel business by somehow tricking WV and its sophisticated executives as well as multiple

attorneys into entering into several agreements.

       2.      WV’s fictional and misleading account of the historical interactions between the

parties is belied by the readily available facts and evidence, which demonstrate that all of the acts

about which WV now complains were authorized by arm’s length agreements between the

parties and were known to and approved by WV. But before those facts can be fully adjudicated,

WV’s claims against Seacret face another more basic problem: WV has asserted them in the

wrong venue. Indeed, the very contract that WV accuses Seacret of breaching—the parties’

Limited Solicitation Agreement dated November 11, 2010 (the “LSA”)—contains a valid,

enforceable, and broadly worded dispute-resolution provision requiring compulsory arbitration

of “[a]ny controversy or claim arising out of or relating to this Agreement, or the existence,


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 2 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 3 of 38



validity, breach or termination thereof.” The contract that governed the parties’ business

relationship before the LSA—the Co-Marketing Agreement dated July 22, 2020 (the “CMA,”

and together with the LSA, the “Agreements”)—contains a substantially identical provision.

       3.      As the Supreme Court has stressed over and over again in recent years, the FAA

represents a strong federal policy in favor of enforcing arbitration provisions. E.g., Epic Sys.

Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018). As explained below, the compulsory arbitration

provisions that WV agreed to in the Agreements are valid and enforceable, and WV’s claims

against Seacret fall within their broad scope. Moreover, no federal statute or policy renders

WV’s claims nonarbitrable. The majority of the claims do not even arise under the Bankruptcy

Code, but under state law, and compelling arbitration of all of WV’s claims would not conflict

with or undermine the purposes of Bankruptcy Code. For these reasons, this Court should

enforce the parties’ agreement to arbitrate by compelling WV to submit its claims against Seacret

for compulsory arbitration under the applicable rules and procedures of the American Arbitration

Association (“AAA”).

                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction to hear this matter under 28 U.S.C. § 1334 and the

standing order of reference from the District Court. Seacret, however, does not concede that this

Court has constitutional authority to enter final orders in this adversary case or that this

adversary case is a core proceeding.

       5.      The statutory predicate for relief is the FAA.

       6.      Absent the agreed dispute-resolution provisions in the CMA and LSA, venue

would be proper in this District under 28 U.S.C. § 1409.




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 3 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 4 of 38



                                   FACTUAL BACKGROUND

        7.     WV’s Complaint is rife with false statements and misleading narratives about the

historical interactions between Seacret and WV. Contrary to WV’s unfounded accusations,

Seacret’s communications, negotiations, and agreements with WV have always been marked by

transparency and good faith.

A.      WV, facing a sharp downturn in its business, negotiates and enters into the CMA
        with Seacret.

        8.     The true story begins in 2016, when WV’s CEO Wayne Nugent first approached

Seacret’s CEO Izhak Ben Shabat about the possibility of starting a business relationship between

Seacret and WV. Nugent and two of Seacret’s executives, Dan Stammen and Eddie Head, flew

to Phoenix, Arizona, on a couple of occasions to meet with Ben Shabat to discuss a potential

“merger of equals” between our two companies. Those discussions, while friendly and

productive, did not result in an agreement between Seacret and WV at that time.

        9.     Several years later in the spring of 2020, Ben Shabat received word through a

contact at the beauty-product company Juenesse that WV might be interested in restarting

negotiations with Seacret. Ben Shabat asked one of Seacret’s field managers, Muzafer Najfi, to

reach out to WV. After receiving an encouraging response from Najfi, Ben Shabat emailed

Nugent to follow up, and Nugent convened a conference call with Ben Shabat and Head to

discuss WV’s interest. As Ben Shabat learned on that call, WV at that time was experiencing a

sharp downturn in its business due to the COVID-19 pandemic, was struggling to pay

commissions to many of its sales representatives, and was trying to find a way to jump-start its

sales to avoid a mass exodus of sales representatives and financial collapse. Nugent viewed

Seacret as a potential savior for WV, and he wanted Seacret to establish WV as an affiliate so

that WV could refer its members to purchase Seacret products.

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 4 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 5 of 38



        10.    Eventually, after a few weeks of back-and-forth negotiations, Seacret and WV

entered into a Co-Marketing Agreement dated July 22, 2020 (the “CMA”), which designated

WV as an affiliate of Seacret and permitted WV to offer Seacret products under certain terms

and conditions. The primary purpose of the CMA was to create another revenue stream for WV

and its sales representatives while at the same time enlarging Seacret’s customer base for its

products. Ben Shabat led the negotiations over the CMA on behalf of Seacret. Nugent made all

of the important business decisions for WV and demanded that his counter-negotiator be the

person who made all of the important business decisions for Seacret. To a lesser extent, Ben

Shabat also interacted (mostly by email) with Head, who appeared to have been tasked with

carrying out Nugent’s business decisions and circulating the various drafts of the CMA.

        11.    During the negotiations over the CMA, Nugent and Ben Shabat had a number of

discussions regarding Seacret’s long-standing interest in establishing its own travel membership

program. At one point Nugent even suggested that when the global travel industry had recovered

from the pandemic, the parties should consider expanding their business relationship so that WV

could fulfill the travel benefits sold by Seacret’s agent. While the parties did not enter into an

agreement covering travel, they did include a provision in the CMA that contemplated a later

agreement on that topic.

B.      WV’s financial condition continues to deteriorate, and Seacret learns of a
        conspiracy by certain WV executives to take control of the company.

        12.    Several months after the CMA was executed but only a few weeks after WV

began offering Seacret products to its members, Seacret started hearing rumors that WV’s

financial condition was continuing to deteriorate. It was also evident from Seacret’s sales data

that WV’s sales representatives were not performing as anticipated under the CMA.



________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 5 OF 38
  Case 21-04059          Doc 4    Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 6 of 38



       13.        Around the same time, Najfi informed Ben Shabat that he had been contacted by

WV’s President Bo Short to arrange a conference call involving Ben Shabat, Short, and WV’s

COO Michael Poates. During that call, which occurred on or about October 1, 2020, Poates told

Ben Shabat that WV’s financial condition was so poor that it would not be able to operate for

much longer and was considering filing for bankruptcy. Poates also told Ben Shabat that he and

Short intended to sideline Nugent (by threatening a criminal referral), fire Head and most of his

sales team, and take control of WV. Poates then offered to facilitate the sale of WV to Seacret for

$15 million. In exchange, Poates and Short wanted Ben Shabat to agree to give them and other

WV executives 49% of the shares of the combined company. Needless to say, Ben Shabat was

surprised and deeply concerned by the news of the potential bankruptcy, the planned “takeover,”

and the extent of Poates’s and Short’s self-dealing. He ended the call by declining their offer and

resolved to communicate directly with Nugent, as the owner and CEO of WV, about the issues

raised by Poates and Short.

       14.        On or about October 7, 2020, Ben Shabat sent an email to Nugent, Poates, and

Head expressing his concerns about a potential bankruptcy and suggesting that Seacret and WV

agree to terminate the CMA. Before sending my email, Ben Shabat spoke with Poates and Short

to give them notice and an opportunity to comment on his planned communication. Short was

adamant that the communication not be focused on the potential bankruptcy, but on lackluster

sales—otherwise, he said, Nugent and Head “would feel no responsibility.” Ben Shabat then

texted and called Head to ask for confirmation of the potential bankruptcy. Head appeared to be

surprised by the question and denied having any knowledge of a potential bankruptcy. Head

asked Ben Shabat to wait 24 hours so he could discuss the issue with Nugent and schedule a

follow-up call.


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 6 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 7 of 38



        15.    In Ben Shabat’s follow-up conversation with Nugent and Head, Nugent strongly

denied that WV was considering filing for bankruptcy, but he conceded that WV was in a

precarious financial condition. Nugent also told Ben Shabat that he wanted to explore a different

kind of partnership that would allow WV to keep operating while at the same time benefiting

Seacret. At a later point, Ben Shabat also told Nugent about Poates and Short’s scheme to take

control of WV. Nugent fired Short after receiving that information but kept Poates on board

because Nugent felt Poates could be “managed.”

C.      WV proposes to merge with Seacret.

        16.    In the numerous discussions that followed between Nugent and Ben Shabat

(including a meeting at Nugent’s house in Dallas, Texas), Nugent convinced Ben Shabat that the

answer to WV’s problems was not to terminate the CMA, as Ben Shabat had originally

proposed, but to double down on the business relationship and consider a “merger” of the two

companies. As representatives of both companies openly discussed with each other and their

leading agents and sales representatives, a merger (or some other form of combination) would

give both companies what they wanted: WV and its sales representatives would get a financial

lifeline and new skincare and nutritional product offerings, while Seacret would get access to

WV’s sales representatives and a partner for a new integrated travel membership program.

        17.    Nugent was strongly pushing for an agreement as soon as possible because WV’s

sales representatives had not been paid the commissions they had earned for months. Many of

WV’s sales representatives left as a result of WV’s failure to pay commissions and those who

remained were voicing their intent to leave the company. As Seacret discovered later, WV’s

failure to pay its sales representatives was a problem of its own making. Poates told Ben Shabat

that WV had funds to pay sales-representative commissions, but chose to pay other creditors


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 7 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 8 of 38



instead because of concerns over an involuntary bankruptcy filing. Shockingly, Seacret later

learned that WV apparently did have the funds to pay Poates, Paul Jenkins (WV’s Chief

Technology Officer), and Eric Haynes (WV’s Chief Legal Officer) bonuses totaling almost

$750,000 in August and November of 2020. Interestingly, Head, who was WV’s President at the

time and—according to the Complaint—the alleged criminal mastermind, was unable to finagle

himself a bonus.

        18.    By late October 2020, WV’s bankruptcy seemed inevitable despite Nugent’s

earlier denials. In a discussion presided over by Nugent, Ben Shabat and their respective

attorneys, the parties agreed on a two-step process where they would first enter into a solicitation

agreement to try to stabilize the sales force and then Seacret would enter into a letter of intent

that would be the basis of a “stalking horse” offer for WV’s assets in the future bankruptcy.

        19.    Around this time, and at Nugent’s urging, Nugent and Ben Shabat made several

presentations to WV’s leading sales representatives (some of which were recorded) about the

proposed combination. These presentations were intended to instill confidence that agents had

products to sell on which they would be paid commissions and that WV had a viable path

forward, even though these representatives had not been paid by WV in months. Importantly,

during those presentations, Nugent and Ben Shabat repeatedly represented what WV’s sales

leaders were demanding as a precondition of staying with WV: that Seacret would launch its

own travel membership program and, as part of this launch, integrate WV’s “DreamTrips” and

“You Should Be Here” travel programs after the combination.

D.      WV negotiates and enters into the LSA and LOI with Seacret and then promotes
        Seacret as its new strategic partner.

        20.    From late October to early November 2020, attorneys for WV and Seacret

negotiated the terms of a Limited Solicitation Agreement dated November 11, 2010 (the “LSA”)

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 8 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                    Document     Page 9 of 38



and a letter of intent to purchase WV’s assets out of bankruptcy (the “LOI”). WV’s Chief Legal

Officer Eric Haynes prepared the first draft of the LOI. Seacret’s outside counsel prepared the

first draft of the LSA after a lengthy call that included multiple executives and attorneys from

both sides, and it was based on the form of the existing CMA. Both the LSA and LOI were

heavily negotiated over several days.

       21.     As with the CMA, Ben Shabat led the negotiations on behalf of Seacret, and he

primarily interacted with Nugent, who appeared to make all of the important business decisions

for WV. Besides Nugent and Head, other representatives of WV—including Haynes, Poates, Ray

Balestri of the law firm of Bell Nunnally LLP (WV’s outside counsel), and Marcus Helt of the

law firm of Foley Lardner LLP (WV’s bankruptcy counsel)—were also directly involved in the

negotiations and were copied on many of the communications concerning both agreements. For

example, in a text message chain between Poates, Haynes, and Ben Shabat in early November

2020, Poates stated that he and Haynes had reviewed the LOI and were urging Nugent to sign

and return it to Seacret as soon as possible. This is, of course, in stark contrast to WV’s current

allegations in the Complaint of a “conspiracy” led by Head.

       22.     On or about November 11, 2020, Nugent (on behalf of WV) and Ben Shabat (on

behalf of Seacret) signed the LSA and LOI. Executed copies of both agreements were

immediately circulated to all parties and their counsel. No one objected at that time. To the

contrary, the agreement was celebrated, and WV soon issued a press release (on or about

November 14, 2020) describing the new business relationship as a “partnership” and “strategic

alliance” in which WV’s sales representatives would be “opting in” as Seacret agents so that they

could be paid commissions on sales of Seacret products. The press release contained the

following statement:


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                                PAGE 9 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 10 of 38



        Like many companies with a travel centric product offering, WorldVentures has
        been deeply impacted during the COVID-19 pandemic and maintaining its
        customer base through the launch of this product line and a new enhanced
        agreement with Seacret allows for its representatives to enjoy additional income
        opportunities while maintaining the benefits of their membership community and
        products.

E.      WV asks and authorizes Seacret to hire multiple high-level employees as part of a
        workforce reduction.

        23.    Around this time, WV was executing a workforce reduction that included multiple

high-level employees. As part of this process, Nugent asked Seacret to consider hiring some of

WV’s employees to assist in the transition to Seacret and so that they could be removed from

WV’s struggling payroll. Poates also made the same request. For example, on a call with Ben

Shabat on November 17, 2020, Poates repeatedly requested that Seacret hire several WV

employees in order to help avoid costly severance payments and WARN Act issues. Further,

Poates said that WV would provide a list of employees to be released for Seacret to hire.

        24.    The following day, Haynes sent an email to Seacret’s outside counsel formally

approving Seacret’s recruitment of certain WV employees and confirming that WV was

“waiving” any anti-solicitation rights it might have with respect to those employees under § 1.5

of the LSA. The “waiver” covered ten current WV employees (including Eddie Head and Justin

Call) and three former WV employees. Nugent and Poates were copied on the email, and Poates

responded with “Thank you!” Interestingly, Haynes (who, as WV’s Chief Legal Officer, is the

person in charge of interpreting and enforcing WV’s employee rights) himself applied for a job

at Seacret in late October 2020. Of course, WV has now sued Seacret for hiring Head (and sued

Head and is now attempting to enjoin him from his employment at Seacret) and failed to mention

any of these facts in its Complaint.




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 10 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 11 of 38



F.      Seacret begins negotiating a purchase agreement for WV’s assets in reliance on
        WV’s previous commitments.

        25.    Following the public announcement of the LSA, and throughout November and

into December 2020, WV and Seacret negotiated the terms and conditions of an asset purchase

agreement that would be presented in WV’s imminent bankruptcy as a “stalking horse” bid for

WV’s assets (the “APA”). WV’s bankruptcy counsel, along with Seacret’s outside counsel,

drafted the APA. During that time, and as expressly authorized by the LSA, Seacret began

registering WV sales representatives as Seacret agents so that they could begin selling Seacret

products and services and receive commissions for these sales directly from Seacret. Under the

LSA, WV is entitled to receive a royalty from Seacret based on the gross amount of these sales.

Seacret has paid $747,835.30 in royalties to WV to date and $701,438.35 in royalties since WV

filed for bankruptcy. WV continues to receive and accept the royalties paid by Seacret.

        26.    As the two sides were going back and forth trying to finalize the APA, Poates

called Ben Shabat and urged him to consider including Rovia in Seacret’s offer. Poates also

represented that if Seacret offered to give him and several other current WV executives an

ownership stake in Rovia, he would make sure that a sale of Rovia would be consummated. He

also reiterated his plan to push Nugent out of the company. In two later calls between Ben Shabat

and Poates, Poates repeated his proposal, including volunteering that he had “pre-borrowed” $1

million to invest in the transaction and that Rovia’s “stock will sky rocket” after closing. Seacret

did not agree to Poates’s scheme and did not include Rovia in its purchase offer at that time.

G.      Seacret hires Eddie Head, as previously authorized by WV.

        27.    On or about December 30, 2020, Ben Shabat received a call from Head, who

stated that he had been forced to resign from WV. While Seacret had always anticipated that

Head—along with Nugent and several other WV employees—would eventually join Seacret as

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 11 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 12 of 38



part of the transition contemplated by the LSA and LOI, no one at Seacret had previously had a

discussion with Head about his employment at Seacret. During the call, and as expressly

permitted by WV back in November 2020, Ben Shabat offered a job to Head, although they did

not discuss his position or job responsibilities in detail. Ben Shabat had gotten to know Head

over the previous few months, thought highly of him, and knew that his professional skills and

experience would be a good fit for Seacret.

       28.     When Head officially joined Seacret in early January 2021, he was assigned to

work on project development, especially with respect to the development of new marketing and

sales tools, hiring and grooming a new executive team to support Seacret’s growing business,

including a chief legal officer and sales leaders in Europe, Central America, and South America,

supporting the opening of Seacret’s Hong Kong business, and developing a project management

team and business practices to support enterprise-level demands. After Seacret’s Chief Strategy

Officer Tyler Williams left the company on or about January 20, 2021, Seacret asked Head to

take that role on a temporary basis. Head now holds the title of President.

       29.     Contrary to WV’s allegations in its Complaint, Seacret did not hire Head to create

or launch a new travel membership program because at that time Seacret was still under the

impression that WV intended to honor its commitment to collaborate with Seacret on the

integrated travel membership program envisaged by the LSA and LOI. Head is not responsible

for the overall performance of Seacret and has no role in product development. Since joining

Seacret, Head has never had any duties or oversight regarding any travel benefits offered by

Seacret and has not been involved in the development of a travel membership program.

Moreover, Head has never disclosed to anyone at Seacret any of the confidential or proprietary

information now claimed by WV. To the extent Seacret is in possession of any of the


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 12 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 13 of 38



confidential or proprietary information now claimed by WV, Seacret obtained that information

directly from WV as a result of the performance of the CMA and LSA.

H.      WV files for bankruptcy and inexplicably refuses to continue negotiating the asset
        purchase agreement with Seacret.

        30.    On or about December 21, 2020, WV and its affiliates filed for bankruptcy.

        31.    Shortly after the bankruptcy was filed, WV inexplicably dropped Seacret’s

purchase offer despite the fact that the APA had been finalized and was ready to present to the

Court once the disclosure schedules were prepared. WV also suspended Seacret’s access to the

data room that had been set up for parties interested in bidding on WV’s assets on the pretext that

Seacret did not have a nondisclosure agreement (although the LOI included confidentiality

provisions and Seacret had been provided information under those provisions for weeks), and

WV thereafter refused to negotiate a nondisclosure agreement. In other words, WV cut Seacret

off from the bidding process and denied its access to the data it needed to improve its bid. At the

same time, WV shared the confidential LOI between Seacret and WV with other potential

bidders, presumably in order to entice them to make an offer. Finally, on or about January 28,

2021, WV sent out a notice to its sales representatives stating that there would be no merger

between WV and Seacret and that WV would only allow its sales representatives to sell Seacret

products, as outlined in the LSA, until such time as the global travel industry rebounded.

        32.    As an odd—but unsurprising—coda, on or about February 26, 2021, Dan

Stammen, a former president of WV, hosted a Zoom call with various Seacret and WV sales

representatives. On this call, Stammen made numerous disparaging comments about Seacret and

presaged the exact litigation that WV filed against Seacret a week later. Stammen also told the

attendees that he was coming back to WV as CEO and that he had a deal to take the company out



________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 13 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 14 of 38



of bankruptcy. When asked who would be staying at WV in connection with his deal, Stammen

replied that Michael Poates, Eric Haynes and Paul Jenkins would run the business.

                           MOTION TO COMPEL ARBITRATION

                                           Relevant Facts

A.      The CMA and LSA contain broadly worded dispute-resolution provisions requiring
        compulsory arbitration.

        33.    Before filing for bankruptcy on December 21, 2020, WV entered into two

agreements with Seacret governing their business relationship: the CMA and LSA. Absent those

agreements, WV and Seacret would have no legal relationship with each other. The CMA and

LSA are each governed by Arizona law, without giving effect to choice-of-law rules. See CMA

(ECF No. 1-5) § 13.7; LSA (ECF No. 1-7) § 13.7.

        34.    The CMA and LSA each contain substantively identical dispute-resolution

provisions requiring compulsory arbitration:

        12.2   Any controversy or claim arising out of or relating to this Agreement
               or the existence, validity, breach or termination thereof, whether
               during or after its Term, will be finally settled by compulsory arbitration
               in accordance with the Commercial Arbitration Rules and Supplementary
               Procedures for Commercial Arbitration of the American Arbitration
               Association (“AAA”).

        12.3   To initiate arbitration, either party will file the appropriate notice at the
               appropriate Regional Office of the AAA. The arbitration proceeding will
               take place in Phoenix, Arizona, for a period not to exceed three (3) days.
               The arbitration panel will consist of three (3) arbitrators, one arbitrator
               appointed by each Party and a third neutral arbitrator appointed by the
               AAA. Any communication between a Party and any arbitrator will be
               directed to the AAA for transmittal to the arbitrator.

        12.4   The arbitral award will be the exclusive remedy of the Parties for all
               claims, counterclaims, issues or accountings presented or plead to the
               arbitrators. . . .

CMA §§ 12.2-12.4 (emphases added); accord LSA §§ 12.2-12.



________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 14 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 15 of 38



B.      The Complaint primarily consists of non-core claims.

        35.    WV’s Complaint asserts a number of non-bankruptcy claims, most of which arise

under state law, against Seacret, (the “Non-Bankruptcy Claims”). The Non-Bankruptcy Claims

include:

               (a)     tortious interference with an existing contract under state law (in
                       connection with Seacret’s exercise of its rights under the LSA and with
                       Seacret’s employment of Eddie Head);

               (b)     aiding and abetting a breach of fiduciary duty under state law (alleging
                       that the LSA and LOI were part of a “conspiracy” spearheaded by Eddie
                       Head);

               (c)     trademark infringement (notwithstanding that the LSA grants a license to
                       Seacret to use WV’s trademarks in § 11.1);

               (d)     harmful access by a computer under Texas law (even though Arizona law
                       applies to the parties’ relationship under § 13.7 of the CMA and LSA);

               (e)     conversion under state law;

               (f)     an unknown cause of action entitled “misappropriation of effort”;

               (g)     fraudulent transfer under state law (seeking avoidance of the LSA);

               (h)     breach of the LSA under state law (and potentially the CMA and LOI as
                       well); and

               (i)     related requests for declaratory judgments and injunctive relief.

        36.    WV also requests ancillary relief under the Bankruptcy Code (the “Fraudulent

Transfer Claims” and together with the Non-Bankruptcy Claims, the “Claims”). The Fraudulent

Transfer Claims include:

               1.      state-law fraudulent-transfer claims brought under § 544(b);

               2.      constructive fraudulent-transfer claims brought under § 548; and

               3.      liability related to those claims under § 550.




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 15 OF 38
    Case 21-04059         Doc 4    Filed 03/31/21 Entered 03/31/21 18:02:03             Desc Main
                                    Document     Page 16 of 38



        37.        Each of the Fraudulent Transfer Claims depends upon a determination of state

contract law or state fraudulent-transfer law. In fact, the Fraudulent Transfer Claims specifically

assert that the LSA was a so-called fraudulent transaction. 2

                                              Argument

        38.        The Federal Arbitration Act requires courts to enforce arbitration agreements

according to their terms without exception. See 9 U. S. C. § 2; see Epic Sys., 138 S. Ct. at 1621

(“The [FAA] establishes a liberal federal policy favoring arbitration agreements”) (cleaned up).

“There is a strong presumption in favor of arbitration and the party seeking to invalidate an

arbitration agreement bears the burden of establishing its invalidity.” Carter v. Countrywide

Credit Indus., Inc., 362 F.3d 294, 297 (5th Cir. 2004).

        39.        In the Fifth Circuit, courts generally perform a two-step inquiry to determine

whether parties should be compelled to arbitrate a dispute. The first step asks whether there is a

valid arbitration agreement under state law, and the second steps asks whether the parties’

dispute falls within the scope of that agreement. See Agere Sys. Inc. v. Samsung Elecs. Co. Ltd.,

560 F.3d 337, 339 (5th Cir. 2009). But when a valid arbitration agreement contains a delegation

clause, as is the case here, the arbitrability question—that is, the question of whether the dispute

is covered by the arbitration agreement—is left to the arbitrator, meaning that the court’s only

duty is to decide whether there is a valid arbitration agreement. See Henry Schein, Inc. v. Archer

& White Sales, Inc., 139 S. Ct. 524, 531 (2019) (“When the parties’ contract delegates the

arbitrability question to an arbitrator, the courts must respect the parties’ decision as embodied in

the contract.”).


2
  Compl. (ECF No. 1) ¶¶ 107-136. The Complaint defines “Fraudulent Obligations” as the
transaction that occurred under the LSA. See id. at ¶ 36.

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 16 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 17 of 38



        40.    According to the United State Supreme Court, the arbitration inquiry should end

after these two questions have been answered. Id. Under Fifth Circuit precedent, however,

bankruptcy courts may decline to enforce otherwise enforceable arbitration agreements only if

two additional requirements are met. First, “the proceeding must adjudicate statutory rights

conferred by the Bankruptcy Code and not the debtor’s prepetition legal or equitable rights.”

Henry v. Educ. Fin. Serv. (In re Henry), 944 F.3d 587, 590-91 (5th Cir. 2019) (citing In re Nat’l

Gypsum Co., 118 F.3d 1056, 1069 (5th Cir. 1997)). Second, arbitration must conflict with the

purposes of the Bankruptcy Code. Id. at 591 (citing Gandy v. Gandy (In re Gandy), 299 F.3d

489, 495 (5th Cir. 2002)).

        41.    Here, the arbitration agreements between WV and Seacret in the CMA and LSA

should be enforced. Those agreements are valid under state law, and Debtors cannot overcome

the presumption in favor of arbitration. Therefore, this Court should grant this motion and

compel arbitration of this dispute.

A.      The arbitration provisions are valid and enforceable under the FAA.

        42.    The FAA governs written arbitration agreements in any contract evidencing a

transaction involving commerce. 9 U.S.C. § 2. The Agreements undisputedly evidence

commerce, and therefore, the arbitration provisions are enforceable under the FAA. In fact, the

Complaint is entirely based on allegedly wrongdoing that took place in connection with the

Agreements.

        1.     The arbitration provisions are presumed to be valid.

        43.    Under the FAA, a court must direct the parties to proceed to arbitration when they

have a written agreement to do so. 9 U.S.C. § 4; see also Dean Whitter Reynolds, Inc. v. Byrd,

470 U.S. 213, 218 (1985). “[A] written arbitration agreement is prima facie valid and must be


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 17 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 18 of 38



enforced unless the opposing party . . . alleges and proves that the arbitration clause itself was a

product of fraud, coercion, or such grounds as exist at law or in equity for the revocation of the

contract.” Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 341 (5th Cir. 2004)

(emphasis added). As acknowledged by WV in its Complaint, the Agreements are “valid and

enforceable contracts.” Compl. ¶ 142. In any event, the Agreements, which are attached to the

Complaint and contain the arbitration provisions, are presumed to valid and enforceable.

        44.     To the extent further analysis regarding validity is required, courts apply ordinary

state-law contract principles. See Webb v. Investacorp, Inc., 89 F.3d 252, 258 (5th Cir. 1996).

Arizona law, which governs the Agreements, see CMA § 13.7 (governed by Arizona law) and

LSA § 13.7 (governed by Arizona law), requires the enforcement of valid arbitration agreements.

See A.R.S. § 12-1501 (“A written agreement to submit any existing controversy to arbitration or

a provision in a written contract to submit to arbitration any controversy thereafter arising

between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law

or in equity for the revocation of any contract.”); see also Webb, 89 F.3d at 258 (“in applying

state law, however, due regard must be given to the federal policy favoring arbitration, and

ambiguities as to the scope of the arbitration clause itself must be resolved in favor of

arbitration”) (internal citation omitted).

        45.     To satisfy the FAA and Arizona law, Seacret need only show that WV and

Seacret entered into an agreement to arbitrate. Each of the arbitration provisions in the

Agreements undeniably forms an agreement to arbitrate. Further, the Agreements are expressly




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 18 OF 38
    Case 21-04059       Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 19 of 38



enforceable against WV 3 and Seacret in accordance with their terms. CMA §§ 4.1.2 & 4.2.2;

accord LSA §§ 4.1.2 & 4.2.2.

        2.      WV’s Claims fall within the scope of the arbitration provisions.

        46.     Because the parties clearly agreed to arbitrate the arbitrability of WV’s Claims,

this Court’s inquiry should end after finding that the arbitration provisions are valid. The dispute-

resolution provisions in the CMA and LSA incorporate the AAA rules, which provide that the

arbitrability question is delegated to the arbitrators.

        [A]n arbitration agreement that incorporates the AAA Rules presents clear and
        unmistakable evidence that the parties agreed to arbitrate arbitrability. Under
        AAA Rule 7(a), [t]he arbitrator shall have the power to rule on his or her own
        jurisdiction, including any objections with respect to the existence, scope, or
        validity of the arbitration agreement or to the arbitrability of any claim or
        counterclaim.

Archer & White Sales, Inc. v. Henry Schein, Inc., 935 F.3d 274, 279-80 (5th Cir. 2019) (internal

citations omitted).

        47.     Additionally, unlike in Henry Schein, in this case there are no claims or types of

relief carved out from the arbitration agreement. Id. at 281-82. (“The plain language incorporates

the AAA rules—and therefore delegates arbitrability—for all disputes except those under the

carve-out. Given that carve-out, we cannot say that the Dealer Agreement evinces a ‘clear and

unmistakable’ intent to delegate arbitrability.”). In fact, the Fifth Circuit’s Petrofac decision,

3
  The Complaint also specifically asserts that all “Plaintiffs” executed the CMA and LSA.
Compl. ¶ 32. "[F]actual assertions in pleadings are ... judicial admissions conclusively binding
on the party that made them." White v. ARCO/Polymers, Inc., 720 F.2d 1391, 1396 (5th Cir.
1983). As further explained below, the Complaint purports to name all of the Debtors as
plaintiffs, including for a breach of contract claim related to the Agreements, but does not meet
Rule 8’s pleading requirements as to each plaintiff. In any event, because each plaintiff relies on
the Agreements as the basis of their Claims, all of them can be compelled to arbitrate. See Wash.
Mut. Fin. Grp., LLC v. Bailey, 364 F.3d 260, 267 (5th Cir. 2004) (applying equitable estoppel to
a non-signatory plaintiff attempting to enforce an agreement that contained an arbitration
agreement).

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 19 OF 38
    Case 21-04059       Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 20 of 38



discussed by the Henry Schein panel on remand, contains an arbitration provision similar to the

ones here, without any carve-outs that expressly incorporate the AAA rules and the delegation of

arbitrability to the arbitrators. See Petrofac, Inc. v. DynMcDermott Petro. Operations Co., 687

F.3d 671, 675 (5th Cir. 2012) (“Here, the parties expressly incorporated into their arbitration

agreement the AAA Rules. These rules state that the arbitrator shall have the power to rule on his

or her own jurisdiction, including any objections with respect to the existence, scope or validity

of the arbitration agreement. We agree with most of our sister circuits that the express adoption

of these rules presents clear and unmistakable evidence that the parties agreed to arbitrate

arbitrability.”) (internal citations omitted) (also collecting cases).

        48.     Under Fifth Circuit precedent, this Court should not opine on the arbitrability of

the Claims. Out of an abundance of caution, however, Seacret notes that the arbitration

provisions by their plain language cover all conceivable actions related to the Agreements.

Additionally, “a dispute arises out of or relates to a contract if the legal claim underlying the

dispute could not be maintained without reference to the contract.” Tittle v. Enron Corp., 463

F.3d 410, 422 (5th Cir. 2006) (internal citations omitted).

        49.     The factual basis for WV’s Claims are the Agreements. 4 The parties’ relationship

derives exclusively from the Agreements. In fact, WV’s own narrative in the Complaint begins


4
  To the extent certain causes of action do not specifically discuss the Agreements, it is important
to note that the Fifth Circuit has held that “whenever the scope of an arbitration clause is fairly
debatable or reasonably in doubt, the court should decide the question of construction in favor of
arbitration.” Hornbeck Offshore (1984) Corp. v. Coastal Carriers Corp., 981 F.2d 752, 755 (5th
Cir. 1993); see also Banc One Acceptance Corp. v. Hill, 367 F.3d 426, 429 (5th Cir. 2004)
(“[O]nce a court determines that an agreement to arbitrate exists, the court must pay careful
attention to the strong federal policy favoring arbitration and must resolve all ambiguities in
favor of arbitration.”). Further, the factual allegations in the Complaint, rather than the legal
cause of action determine whether a claim falls within the scope of an arbitration clause. Colt
Unconventional Res., LLC v. Resolute Energy Corp., No. 3:13-CV-1324-K, 2013 U.S. Dist.
LEXIS 102411, at *15 (N.D. Tex. July 19, 2013) (citing Prudential Sec. Inc. v. Marshall, 909
________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 20 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 21 of 38



with execution of the CMA. See Compl. ¶ 4. WV’s narrative further explains how the parties’

relationship evolved from the CMA to the LSA. Id. at ¶¶ 4-6 & 32-44. WV’s theory of the case

seems to be that Seacret used the Agreements to gain access to WV and “steal” its business. The

Fraudulent Transfer Claims (counts 8-10) allege that the LSA itself is a fraudulent transfer. Id. at

¶¶ 109-140. Count 11 is a breach-of-contract claim alleging that Seacret breached the

Agreements and the LOI. Id. at ¶¶ 141-146. Count 7 seeks a declaratory judgment related to the

LSA. Id. at ¶¶ 105-108. While Secret disputes many of the factual and legal allegations in the

Complaint, it cannot be disputed that the parties’ relationship derives from the Agreements and

that arbitrators will be asked to rule on not only accuracy of the facts contained in the Complaint,

but also whether the Agreements permitted Seacret to take many of the actions described by the

Complaint. 5

B.      The Bankruptcy Code does not preclude enforcement of the arbitration provisions.

        50.    A party opposing arbitration bears the heavy burden of proving that a statute or

policy supersedes the general applicability of the Federal Arbitration Act. Epic Sys., 138 S. Ct. at

1624. This burden is particularly heavy in light of strong statements from the Supreme Court in

recent years upholding arbitration agreements in the face of alleged conflicts between the FAA



S.W.2d 896, 900 (Tex. 1995)). Here, “[w]here the arbitration clause is broad, it is only necessary
that the dispute touch matters covered by the agreement to arbitrate.” Pennzoil Exploration &
Prod. Co. v. Ramco Energy Ltd., 139 F.3d 1061, 1068 (5th Cir. 1998).
5
  To the extend WV requests injunctive relief. Such injunctive relief is the within the providence
of the arbitration panel. Seacret reserves the right to contest the Court’s ability to enter injunctive
relief after ordering arbitration of Complaint. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v.
Hovey, 726 F.2d 1286, 1292 (8th Cir. 1984) (“[W]here the Arbitration Act is applicable and no
qualifying contractual language has been alleged, the district court errs in granting injunctive
relief.”); Grasso Enters., LLC v. CVS Health Corp., 143 F. Supp. 3d 530, 543 (W.D. Tex. 2015);
N. Am. Deer Registry, Inc. v. DNA Sols., Inc., Civil Action No. 4:17-CV-00062, 2017 U.S. Dist.
LEXIS 84687, at *10 (E.D. Tex. June 2, 2017).

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 21 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 22 of 38



and other federal statutes. Id. at 1627 (“In many cases over many years, this Court has heard and

rejected efforts to conjure conflicts between the Arbitration Act and other federal statutes. In

fact, this Court has rejected every such effort to date (save one temporary exception since

overruled), with statutes ranging from the Sherman and Clayton Acts to the Age Discrimination

in Employment Act, the Credit Repair Organizations Act, the Securities Act of 1933, the

Securities Exchange Act of 1934, and the Racketeer Influenced and Corrupt Organizations

Act.”).

          51.   “A bankruptcy court has no discretion to refuse to compel the arbitration of

matters not involving ‘core’ bankruptcy proceedings.” Gandy, 299 F.3d at 495. Even “core”

bankruptcy proceedings are not inherently excluded from arbitration. See Nat’l Gypsum, 118

F.3d at 1067 (“Certainly not all core bankruptcy proceedings are premised on provisions of the

Code that ‘inherently conflict’ with the Federal Arbitration Act; nor would arbitration of such

proceedings necessarily jeopardize the objectives of the Bankruptcy Code . . . , the core/non-core

distinction is a practical and workable one it is nonetheless too broad.”) (internal citations

omitted).

          52.   The propriety of enforcing an arbitration agreement in the context of a bankruptcy

proceeding depends on the underlying nature of the claims. Under the National Gypsum test for

enforcing arbitration agreements in bankruptcy proceedings, courts must determine: (a) whether

the claims arise exclusively from the Bankruptcy Code; and if so, (b) whether arbitration of the

proceeding would undermine the policies of the Bankruptcy Code. See Gandy, 299 F.3d at 495;

see also Nat’l Gypsum, 118 F.3d at 1067. If either element of this two-part test cannot be

answered in the affirmative, compelling arbitration is warranted. See Gandy, 299 F.3d at 495




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 22 OF 38
    Case 21-04059       Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 23 of 38



(“[I]t is generally accepted that a bankruptcy court has no discretion to refuse to compel the

arbitration of matters not involving ‘core’ bankruptcy proceedings”).

       1.      The majority of the Claims do not arise from the Bankruptcy Code.

       53.     Where claims arise primarily from a Debtors’ “pre-petition legal rights rather than

entirely from federal rights conferred by the Bankruptcy Code,” those claims cannot be

characterized as “core.” Elite Precision Fabricators, Inc. v. Gen. Dynamics Land Sys., No. H-14-

2086, 2015 U.S. Dist. LEXIS 169257; at *27 (S.D. Tex. December 18, 2015); 11 U.S.C.

§ 157(b)(2).

       54.     Each of the Non-Bankruptcy Claims stem from a non-bankruptcy claim, remedy,

or cause of action. The only arguably core claims are the Fraudulent Transfer Claims. Even

these, however, are arguably statutorily core claims that are not necessarily within this Court’s

constitutional authority, nor are they the predominate causes of action asserted in the Complaint.

See Stern v. Marshall, 564 U.S. 462, 482 (2011); see also 5 Debtor-Creditor Law § 42.10

[3](2021) (discussing the split of authority as to whether fraudulent transfer claims, under both

state and bankruptcy law, are Stern claims). 6 The Fraudulent Transfer claims are still derived

from the parties’ pre-petition legal rights, rather than entirely from the Bankruptcy Code.

Therefore, they also should not be characterized as “core” for these purposes. Elite Precision,

2015 U.S. Dist. LEXIS 169257; at *28 (“Even analyzed as ‘core’ for these purposes, [the

Plaintiff’s] claims fail the first prong of National Gypsum because they derive from [the

Plaintiff’s] pre-petition legal rights rather than entirely from federal rights conferred by the

Bankruptcy Code.”).


6
  Under Stern, the Court would also lack constitutional authority to adjudicate the Non-
Bankruptcy Claims without Seacret’s consent. Seacret does not consent to such adjudication.

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 23 OF 38
  Case 21-04059         Doc 4      Filed 03/31/21 Entered 03/31/21 18:02:03             Desc Main
                                    Document     Page 24 of 38



        55.    Because WV’s Claims do not arise in or under the Bankruptcy Code, they fail the

first element of the two-part National Gypsum test. Accordingly, this Court does not have

discretion to refuse to compel the arbitration provisions, and this Court should direct WV and

Seacret to arbitrate the Claims.

        2.     Enforcing the arbitration provisions will not undermine the Bankruptcy
               Code.

        56.    In addition to failing the first element of the National Gypsum/Gandy test, the

Claims fail the second element as well: arbitrating the Claims will not offend the policy goals of

the Bankruptcy Code. Courts have enumerated several policy goals of the Bankruptcy Code that

arbitration may frustrate. These policy goals include: (1) the equitable and expeditious

distribution of assets of the debtors’ estate; (2) centralized resolution of pure bankruptcy issues;

(3) protection of creditors and reorganizing debtors from piecemeal litigation, and (4) the

undisputed power of a bankruptcy court to enforce its orders. See Nat’l Gypsum, 118 F.3d at

1069.

        57.    Because WV’s Claims fail the first element of the National Gypsum/Gandy test,

arguments related to the second element of the test do not change the conclusion that this Court

should compel arbitration here. Nevertheless, the second element of the National Gypsum/Gandy

test also mandates arbitration.

        58.    Here, arbitration will not disturb any of the policy goals typically identified by

National Gypsum. Compelling arbitration of the Claims will not threaten expeditious and

equitable distribution of the Debtors’ assets, as this adversary case does not implicate assets of

the Debtors’ estates, other than the Claims. This is not the case of an adversary proceeding (and

potential arbitration) that also seeks to adjudicate a proof of claim and offset the debtor’s claim

against the creditor’s proof of claim. Cf. Acis Capital Mgmt., GP, LLC v. Highland Capital

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 24 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 25 of 38



Mgmt., L.P. (In re Acis Capital Mgmt., L.P.), 600 B.R. 541, 558 (Bankr. N.D. Tex. 2019)

(declining to compel arbitration of a small sub-set claims alleged by the reorganized debtor in the

context of a claim objection and thirty-plus count adversary). Further, an arbitration can proceed

as expeditiously as an adversary proceeding, if not more so, and can be significantly less costly. 7

         59.     Arbitration of this adversary proceeding will not impact pure bankruptcy issues

because, as stated above, this proceeding includes mostly Non-Bankruptcy Claims, which are

outside this Court’s constitutional authority. Further, the main bankruptcy case will continue

unaffected by this adversary proceeding. This is not the case of a party-in-interest trying to

arbitrate a plan or an involuntary petition. Cf. Neutra, Ltd. v. Terry (In re Acis Capital Mgmt.,

L.P.), 604 B.R. 484, 503 (N.D. Tex. 2019) (noting that the bankruptcy court declined to order the

arbitration of an involuntary petition).

         60.     Given the breadth of the arbitration provisions, there is no threat of piecemeal

litigation because all aspects of this adversary proceeding are subject to arbitration and there are

no other similarly situated contract counter-parties. Cf. In re Mirant Corp., 316 B.R. 234, 241

(Bankr. N.D. Tex. 2004) (declining to compel arbitration related to a rejected executory contract

as many of the other rejected contracts contained similar arbitration provisions).

         61.     Finally, this adversary proceeding does not concern this Court’s own orders. Cf.

Zimmerli v. Ocwen Loan Servicing, LLC, 432 B.R. 238, 242 (Bankr. N.D. Tex. 2010) (declining

to compel arbitration of an adversary complaint that alleged an automatic stay violation,

contempt of court for violation of the bankruptcy court’s order, and improper and unauthorized

fees in violation of Bankruptcy Rule 2016, among other causes of action).



7
    https://go.adr.org/impactsofdelay.html

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 25 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 26 of 38



         62.   Accordingly, because arbitration here will not frustrate any objective of the

Bankruptcy Code, this Court should compel WV and Seacret to arbitrate.

                                      MOTION TO DISMISS

         63.   If, despite the parties’ expressed agreement to arbitrate, this Court declines to

order the parties to arbitration, Seacret moves to dismiss the Complaint in its entirety.

                                          Applicable Law

A.       WV must state a claim upon which relief can be granted.

         64.   Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), made applicable herein by

Federal Rule of Bankruptcy Procedure (“FRBP”) 7012, provides that a complaint can be

dismissed for “failure to state a claim upon which relief can be granted.” The Supreme Court’s

opinions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S.

662 (2009), provide a framework for the factual allegations that a complaint must contain to

survive a motion to dismiss under FRCP 12(b)(6). See Johnson v. City of Shelby, 574 U.S. 10, 12

(2014). Both the Iqbal and Twombly decisions emphasize that a claim for relief under FRCP 8

must provide enough facts to state a claim for relief that is “plausible on its face.” See Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 570; see also Leal v. McHugh, 731 F.3d 405, 410 (5th Cir.

2013).

         65.   Determining if a plausible claim has been well-pleaded is “context-specific,

requiring the reviewing court to draw on its experience and common sense.” See Iqbal, 556 U.S.

at 663-64. According to the Supreme Court, the plausibility standard is not the same as a

“probability requirement,” but requires more than a “sheer possibility that a defendant has acted

unlawfully.” See Iqbal, 556 U.S. at 678. A claim has “facial plausibility” if the moving party

pleads factual content that allows the court to draw a “reasonable inference” that the non-moving


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 26 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 27 of 38



party is liable for the misconduct alleged. See Iqbal, 556 U.S. at 678. In the context of

Rule12(b)(6), this Court must accept all well-pleaded facts in the Complaint as true and view all

facts in the “light most favorable to the plaintiff.” See Dorsey v. Portfolio Equities, Inc., 540 F.3d

333, 338 (5th Cir. 2008). But mere “threadbare recitals” of the elements of a cause of action that

are supported by mere conclusory statements are not sufficient. See Iqbal, 556 U.S. at 678.

Rather, legal conclusions must be “supported by factual allegations.” Id. at 679.

B.      The Complaint is partially subject to a heightened pleading standard.

        66.    FRCP 8, which governs pleading requirements, is incorporated into Bankruptcy

Rule 7008. In relevant part, FRCP 8(a)(2) requires that a complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.”

        67.    FRCP 9(b), made applicable here by FRBP 7009, imposes a heightened pleading

standard with respect to allegations of fraud or mistake, including the fraudulent transfer claims

alleged by WV. See Fed. R. Civ. P. 9(b) (“[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake”). “When the FRCP 9(b) pleading

standard applies, the complaint must contain factual allegations stating the time, place, and

contents of the false representations, as well as the identity of the person making the

misrepresentation and what [that person] obtained thereby.” See Life Partners Creditors’ Tr. v.

Cowley (In re Life Partners Holdings, Inc.), 926 F.3d 103, 117 (5th Cir. 2019) (citing Tuchman

v. DSC Communications Corp., 14 F.3d 1061, 1068 (5th Cir. 1994)). Essentially, WV “must

plead the who, what, when, where, and why as to the fraudulent conduct.” See id. at 117.

        68.    WV’s allegations related to fraudulent transfers should be required to the

heightened pleading standard of FRCP 9(b). The Fifth Circuit has not affirmatively decided that

FRCP 9(b) applies to fraudulent transfers, however, it recently acknowledged that there is a


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 27 OF 38
    Case 21-04059       Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 28 of 38



circuit split on this topic and noted that courts in the Fifth Circuit are not uniform in their

application of FRCP 9(b) to fraudulent transfer claims. See Life Partners Creditors’ Tr. v.

Cowley (In re Life Partners Holdings, Inc.), 926 F.3d 103, 118 (5th Cir. 2019) (collecting the

diversity of opinions on the subject). In noting that it has not decided the issue, the Fifth Circuit

stated, “two of our sister circuits have held that constructive fraudulent transfer claims are

subject to Rule 9(b)…no other circuits appear to have directly addressed the issue.” Id. at 120

(citing GE Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1079 (7th Cir. 1997);

Stoebner v. Opportunity Fin., LLC, 909 F.3d 219, 226 n. 6 (8th Cir. 2018)). This Court should

follow the only Circuit courts that have decided the issue and apply the heightened pleading

standard to the fraudulent transfer claims. See 5A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 1297 (4th ed. 2020) (“Claims of fraudulent transfer or fraudulent

conveyance are also subject to the heightened standard of Rule 9(b).”).

                                              Argument

       69.     As an initial matter, there is very little law referenced in the Complaint. What

little law is referenced is largely Texas state law. But this is not the applicable law for any

dispute between the parties. As explained above, the Agreements contain choice-of-law

provisions stating that they are governed by Arizona law without giving effect to choice-of-law

rules. 8 This Court is therefore required to apply Arizona law. Both the federal and Texas’s


8
  While the Fifth Circuit has not decided whether the forum or federal choice-of-law rules apply,
most bankruptcy courts in Texas “apply choice-of-law rules of the forum in which they sit over
state-law claims that do not implicate federal policy.” ASARCO LLC v. Ams. Mining Corp., 382
B.R. 49, 60-61 (S.D. Tex. 2007) (collecting cases); see also Moser v. Navistar Int’l Corp., Civil
Action No. 4:17-CV-00598, 2019 U.S. Dist. LEXIS 31694, at *12 (E.D. Tex. Feb. 28, 2019)
(collecting cases). Under a Texas state choice-of-law analysis, “actions involving the internal
affairs of a foreign corporation are governed by the law of the state of incorporation.” Tex. Bus.
Orgs. Code § 1.105; see also In re Dexterity Surgical, Inc., 365 B.R. 690, 695 (Bankr. S.D. Tex.
2007). Under Texas’s and Arizona’s choice-of-law rules, the state of incorporation determines
________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 28 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 29 of 38



choice-of-law rules require Courts to apply the law of the contractual choice-of-law provisions.

See Smith v. EMC Corp., 393 F.3d 590, 597 (5th Cir. 2004) (“In Texas, contractual choice-of-

law provisions are typically enforced.”) (citing DeSantis v. Wackenhut Corp., 793 S.W.2d 670,

677-78 (Tex. 1990)); see also Great Lakes Reinsurance (UK) PLC v. Durham Auctions Inc., 585

F.3d 236, 242 (5th Cir. 2009).

        70.     WV alleges that each of the Debtors is a plaintiff and each has the same cause of

action and same harm. Thus, the Complaint alleges only general harm to the Debtors, while

disregarding their corporate separateness. This type of general harm does not meet the requisite

pleading standard as it has not been sufficiently alleged that each Plaintiff is entitled to relief. See

FED. R. CIV. P. 8(a)(2); see also Greene v. Mobil Oil Corp., 188 F.R.D. 430, 432 (E.D. Tex.

1999) (“[n]owhere . . . has there been a short, concise statement of any individual plaintiff as to

the type of damages claimed, the party or parties responsible, [or] the act, omissions, or

emissions of a specific defendant causing such damages”) (emphasis added). As to each cause of

action in the Complaint, the Debtors fail to meet the requisite pleading standard and state

actionable claims due to the general, non-specific allegations.

A.      Cause of Action One: Tortious Interference with Existing Contracts, Fails to State a
        Claim.

        71.     Under Arizona law, applicable to the Complaint pursuant to the Agreements, in

order to state a claim for tortious interference with an existing contract the “plaintiff must show

[1] the existence of a valid contractual relationship or business expectancy; [2] the interferer’s



fiduciary duties. See Reed v. Linehan (In re Soporex, Inc.), 463 B.R. 344, 404 (Bankr. N.D. Tex.
2011); CLN Props., Inc. v. Republic Servs., 688 F. Supp. 2d 892, 897 (D. Ariz. 2010); Amerco v.
Shoen, 184 Ariz. 150, 152 n. 1, 907 P.2d 536, 538 n. 1 (Ct. App. 1995); Restatement 2d of
Conflict of Laws, § 309 (2nd 1988). Therefore, Nevada law (the state of incorporation for all of
the Debtors) determines Count Two. Compl. ¶ 20.

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 29 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 30 of 38



knowledge of the relationship or expectancy; [3] intentional interference inducing or causing a

breach or termination of the relationship or expectancy; and [4] resultant damage to the party

whose relationship or expectancy has been disrupted. . . . [5] In addition, the interference must be

improper as to motive or means before liability will attach.” Neonatology Assocs. v. Phx.

Perinatal Assocs., 216 Ariz. 185, 164 P.3d 691 (Ct. App. 2007) (internal citations omitted);

Snow v. W. Sav. & Loan Ass’n, 152 Ariz. 27, 34, 730 P.2d 204, 211 (1986).

        72.    The Debtors’ tortious-interference claim fails as it does not state which contract or

contracts are at issue, particularly as it relates to “employees,” “vendors/suppliers,” and

“members/customers.” Compl. ¶ 66. The Debtors assert that general contracts are at issue. As it

is not clear what contract or contracts are in dispute, the remaining requirements for the

foregoing claim have not been met. For example, the Complaint does not assert that there was a

breach or termination of any of the aforementioned ambiguous “contracts.” Given this

deficiency, the claim should be dismissed.

B.      Cause of Action Two: Knowing Participation / Aiding and Abetting Fiduciary
        Breach, Fails to State a Claim and the Debtors Fail to Join a Required Party.

        73.    Under Nevada law, applicable herein because the Debtors are Nevada entities, in

order to assert a claim for aiding and abetting a breach of fiduciary duty the Plaintiffs must

assert: “aiding and abetting the breach of a fiduciary duty has four required elements: (1) there

must be a fiduciary relationship between two parties, (2) that the fiduciary breached, (3) the

defendant third party knowingly and substantially participated in or encouraged that breach, and

(4) the plaintiff suffered damage as a result of the breach.” Guilfoyle v. Olde Monmouth Stock

Transfer Co., 130 Nev. 801, 812-13, 35 P.3d 190, 198 (2014).




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 30 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 31 of 38



        74.    The Complaint does not state in non-conclusory terms the fiduciary relationship

between Head and the Debtors, how that relationship was allegedly breached, and how Seacret

knowingly and substantially participated or encouraged such breach.

        75.    Further, pursuant to FRCP 12(b)(7), the Debtors’ failure to join Head, should

result in the dismissal of this cause of action. See Two Shields v. Wilkinson, 790 F.3d 791, 798

(8th Cir. 2015) (finding the party allegedly breaching its fiduciary duty should be joined in a suit

alleging aiding and abetting breach of fiduciary duty).

C.      Cause of Action Three: Trademark Infringement, Fails to State a Claim.

        76.    To state a claim for trademark infringement, a plaintiff must allege that another

person has used “(1) any reproduction, counterfeit, copy or colorable imitation of a mark (2)

without the registrant’s consent (3) in commerce (4) in connection with the sale, offering for

sale, distribution or advertising of any goods (5) where such use is likely to cause confusion, or

to cause mistake or to deceive.” Svc. Merchandise Co. v. Svc. Jewelry Stores, Inc., 737 F. Supp.

983, 991 (S.D. Tex. 1990); 15 U.S.C. § 1114(1).

        77.    WV has failed to allege specific facts regarding what trademarks were violated,

how such trademarks were violated, which entity owns such trademark, and that any use by

Seacret was without consent.

        78.     The failure to plead lack of consent is particularly notable. The LSA, which is

attached to the Complaint, provides a license to use trademarks in section 11.1. Pleadings in the

Rule 12(b)(6) context include attachments to the complaint. See In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007)(“Although the Fifth Circuit has not articulated a test for

determining when a document is central to a plaintiff’s claims, the case law suggests that

documents are central when they are necessary to establish an element of one of the plaintiff’s


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 31 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 32 of 38



claims. Thus, when a plaintiff’s claim is based on the terms of a contract, the documents

constituting the contract are central to the plaintiff’s claim.”); see also Kaye v. Lone Star Fund

V (U.S.), L.P., 453 B.R. 645, 662 (N.D. Tex. 2011). So the Complaint itself negates the elements

of the alleged infringement claim.

D.      Cause of Action Four: Harmful Access by Computer, Fails to State a Claim.

        79.    As stated above, Arizona law is applicable to the relationship between the Debtors

and Seacret. Therefore, claims based on Texas state law, including “Harmful Access by

Computer,” which do not have correspondence causes of action under Arizona law, should be

dismissed. See Tessier v. H.S. Anderson Trucking Co., 713 F.2d 135, 136 (5th Cir. 1983).

        80.    Additionally, the LSA specifically authorizes the complained of computer access.

Dismissal under Rule 12(b)(6) is appropriate when a successful affirmative defense is

conclusively established on the face of the Complaint. EPCO Carbon Dioxide Prods., Inc. v. JP

Morgan Chase Bank, NA, 467 F.3d 466, 470 (5th Cir. 2006). In the context of a motion to

dismiss the Court may consider items attached to the Complaint. See Gines v. Horton, 699 F.3d

812, 820 (5th Cir. 2012). Here, the LSA, attached to the Complaint provides that Seacret is

permitted extensive access to the Debtors’ database and intellectual property. LSA §§ 1.3 &

11.1; Comp. Exh. 7 [Docket No. 1-7]. In fact, the LSA contradicts the Complaint—Seacret is

permitted to access the Debtors’ information.

E.      Cause of Action Five: Conversion, Fails to State a Claim.

        81.    In order to state a claim for conversion under Arizona law, the Plaintiffs must

assert “an intentional exercise of dominion or control over a chattel which so seriously interferes

with the right of another to control it that the actor may justly be required to pay the other the full

value of the chattel.” Universal Mktg. & Entm’t v. Bank One of Ariz., N.A., 203 Ariz. 266, 268,


________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 32 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 33 of 38



53 P.3d 191, 193 (Ct. App. 2002). The Debtors have not adequately asserted a claim for

conversion.

        82.    Again, this Court must consider the terms of the LSA and dismiss the conversion

claim because of an affirmative defense apparent on the face of the Complaint. Here, it is clear

on the face of the Complaint that the Debtors consented to the so-called “conversion” and in fact

provided the “converted” property to Seacret themselves. Consent is an affirmative defense to

conversion. See Scott v. Allstate Ins. Co., 553 P.2d 1221, 1225 (1976) (“an act which would

otherwise constitute a conversion may be precluded from having that effect by the plaintiff’s

consent to the act, either express or implied.”). As the Debtors consented to the LSA, this claim

fails based on the Complaint itself.

F.      Cause of Action Six: Misappropriation of Effort, Fails to State a Claim.

        83.    The “misappropriation of effort” cause of action does not appear to be an

actionable cause of action under Arizona law, and such, should be dismissed. See Tessier v. H.S.

Anderson Trucking Co., 713 F.2d 135, 136 (5th Cir. 1983). Additionally, the LSA specifically

authorizes the complained of actions and therefore, such claim must be dismissed. See EPCO

Carbon Dioxide Prods., Inc. v. JP Morgan Chase Bank, NA, 467 F.3d 466, 470 (5th Cir. 2006).

G.      Cause of Action Seven: Request for Declaratory Relief under 28 U.S.C. §§ 2201 et
        seq., Fails to State a Claim.

        84.    Cause of Action Seven appears to attempt to declare that the LSA is a fraudulent

transfer. However, the Complaint contains causes of action under TUFTA (erroneously) and

Sections 544, 548, 550, and 551 of the Bankruptcy Code for fraudulent transfers. Compl. ¶¶ 109-

140. Courts in the Fifth Circuit reject declaratory judgment claims seeking resolution of issues

that are redundant or will be resolved as part of other claims in a suit. See Env’t Tex. Citizen

Lobby, Inc. v. ExxonMobil Corp., 824 F.3d 507, 523 (5th Cir. 2016). When declaratory

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 33 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 34 of 38



judgments are used in such manner, the appropriate remedy is to dismiss the declaratory

judgment claim under Rule 12(b)(6) because 28 U.S.C. § 2201 “serves no useful purpose.” See

MWK Recruiting, Inc. v. Jowers, No. 1:18-CV-444-RP, 2020 U.S. Dist. LEXIS 229755, at *26

(W.D. Tex. Dec. 8, 2020). As the declaratory judgment claim is duplicative of otherwise asserted

claims, it should be dismissed.

H.      Cause of Action Eight: Avoidance of Constructively Fraudulent Obligations Under
        11 U.S.C. § 548(a)(1)(B), Fails to State a Claim.

        85.    Section 548(a)(1)(B) of the Bankruptcy Code states the following:

        (a)(1)The trustee may avoid any transfer…of an interest of the debtor in property, or any
        obligation…incurred by the debtor, that was made or incurred on or within 2 years before
        the date of the filing of the petition, if the debtor voluntarily or involuntarily—….

               (B) (i)received less than a reasonably equivalent value in exchange for such
               transfer or obligation; and

               (ii)(I)was insolvent on the date that such transfer was made or such obligation was
               incurred, or became insolvent as a result of such transfer or obligation;
               (II)was engaged in business or a transaction, or was about to engage in business
               or a transaction, for which any property remaining with the debtor was an
               unreasonably small capital;
               (III)intended to incur, or believed that the debtor would incur, debts that would be
               beyond the debtor’s ability to pay as such debts matured; or
               (IV)made such transfer to or for the benefit of an insider, or incurred such
               obligation to or for the benefit of an insider, under an employment contract and
               not in the ordinary course of business.

        86.    Despite the Supreme Court’s caution against such practice, the Complaint

contains “mere threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” of Section 548(a)(1)(B). See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

This is particularly egregious considering the heightened pleading requirements of FRCP 9(b),

that many courts have found to be applicable to constructive fraudulent transfer claims. Here, the

Complaint merely affirmatively states the elements of Section 548(a)(1)(B). The Complaint is

devoid of factual support for this constructive fraudulent transfer claim, let alone the who, what,

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 34 OF 38
     Case 21-04059      Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 35 of 38



when, where, and why as to the same. The Complaint contains no detail regarding what assets

were transferred or what obligations were incurred beyond entry of the LSA. There are no facts

related to the value the Debtors did receive or what would constitute reasonably equivalent value

for the alleged transfers or obligations. There are no facts related to solvency. Therefore, the

Complaint fails to state claim for constructive fraudulent transfer or meet the heightened

pleading standard related to the same.

I.      Cause of Action Nine: Avoidance of Constructively Fraudulent Obligations Under
        11 U.S.C. § 544 and §§ 24.001 – 24.013 of the Texas Uniform Fraudulent Transfer
        Act (“TUFTA”), Fails to State a Claim.

        87.    As stated above, the applicable law is Arizona law is the applicable law with

respect to the relationship between the parties. Regardless, as stated above, the Complaint is

devoid of facts to support a constructive fraudulent transfer claim under Arizona state law,

including factual assertions related to solvency, value, or the existence of a triggering creditor.

Therefore, the Complaint fails to state a fraudulent transfer claim under Arizona state law.

J.      Cause of Action Ten: Preservation, Recovery and Return of Avoided Conveyances
        — 11 U.S.C. §§ 550, 551, Fails to State a Claim.

        88.    Section 550 of the Bankruptcy Code requires the Debtors to plead and prove the

underlying fraudulent transfer claim in order to recover. 11 U.S.C. § 550; See also Merit Mgmt.

Grp., LP v. FTI Consulting, Inc., 138 S. Ct. 883, 899 (2018) (“[i]f a transfer is avoided, § 550

identifies the parties from whom the trustee may recover either the transferred property or the

value of that property to return to the bankruptcy estate”); Crafts Plus+ v. Foothill Capital Corp.

(In re Crafts Plus+), 220 B.R. 331, 338 (Bankr. W.D. Tex. 1998) (“[o]nce it has been

established that a qualified transfer has been made, § 550 provides for recovery”). As set forth

above, there is no actionable fraudulent transfer and therefore, the Debtors cannot recover

pursuant to Section 550. Further, Section 551 does not create a cause of action, but rather only

________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 35 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 36 of 38



preserves cause of action for the Debtors. See generally 5 Collier on Bankruptcy P 551.01 (16th

2020).

                       MOTION FOR MORE DEFINITE STATEMENT

         89.    Pursuant to FRCP 12(e), as made applicable herein by FRBP 7012, to the extent

the Court declines to compel arbitration or dismiss the Complaint, for the reasons stated above,

Seacret moves for a more definite statement of the causes of action asserted in the Complaint.

                                  RESERVATION OF RIGHTS.

         90.    Seacret does not concede that injunctive relief is warranted, attorneys’ fees or

exemplary damages are available, the facts asserted in the Complaint are true or correct, the

conditions precedent have been met, and the damages or relief requested by the Complaint

available or proper.

         91.    Seacret does not consent to this Court’s jurisdiction or to the entry of final orders

by this Court. To the extent not dismissed, Seacret requests a jury trial of all causes of action.

                                              PRAYER

         Seacret respectfully requests that this Court: (i) grant this Motion; (ii) compel the Debtors

and Seacret to arbitrate the Claims; (iii) abate this Adversary Case pending a final ruling

resulting from arbitration of the Claims; (iv) in the alternative, dismiss this Adversary Case; and

(v) grant Seacret such other and further relief to which it may be justly entitled, both at law and

in equity.




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 36 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 37 of 38



Dated: March 31, 2021.
                                                       Respectfully submitted,



                                                       By: /s/ Philip Lamberson
                                                       Phillip Lamberson
                                                       State Bar No. 0079413
                                                       plamberson@winstead.com
                                                       Stephen R. Clarke
                                                       State Bar No. 24069517
                                                       sclarke@winstead.com
                                                       Annmarie Chiarello
                                                       State Bar No. 24097496
                                                       achiarello@winstead.com
                                                       WINSTEAD PC
                                                       500 Winstead Building
                                                       2728 N. Harwood Street
                                                       Dallas, Texas 75201
                                                       (214) 745-5400 phone
                                                       (214) 745-5390 fax

                                                       ATTORNEYS FOR
                                                       SEACRET DIRECT, LLC




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 37 OF 38
  Case 21-04059         Doc 4     Filed 03/31/21 Entered 03/31/21 18:02:03              Desc Main
                                   Document     Page 38 of 38



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, notice of this document was electronically
mailed to the parties registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District. I hereby further certify that on
March 31, 2021, this document will be mailed via First-Class U.S. Mail and Certified Mail
Return Receipt Requested to Debtors at the address listed below.



                                                       /s/ Annmarie Chiarello
                                                       One of counsel


Steven C. Lockhart
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 2900
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
5100 Tennyson Parkway
Plano, TX 75024




________________________________________________________________________________________________________
SEACRET DIRECT LLC’S MOTION TO COMPEL ARBITRATION,
MOTION TO DISMISS, AND MOTION FOR MORE DEFINITE STATEMENT                               PAGE 38 OF 38
